PER CURIAM:
Rita Cole appeals the district court’s order granting the Defendant’s Fed. R.Civ.P. 56 motion for summary judgment in this diversity action. We review a grant of summary judgment de novo. See Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.1988). A motion for summary judgment may be granted if “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Cole v. Food Lion, LLC, 370 F.Supp.2d 434 (E.D.Va.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED